Citation Nr: 1711383	
Decision Date: 04/10/17    Archive Date: 04/19/17

DOCKET NO.  12-24 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to an initial disability rating in excess of 50 percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Grace J. Suh, Associate Counsel
INTRODUCTION

The Veteran served on active duty from June 8 to September 29, 1989 and from September 1990 to June 1991.  He served in Southwest Asia from November 3, 1990 to May 27, 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

During the pendency of this appeal, the RO rendered two additional rating decisions in reference to the claim.  In a September 2009 rating decision, the RO increased the Veteran's initial disability rating of 30 percent to 50 percent.  Subsequently, in a September 2010 rating decision, the RO reaffirmed the 50 percent disability rating.

In February 2013, the Veteran testified before the undersigned Veterans' Law Judge (VLJ) at a travel Board hearing; a transcript of which has been associated with the claims file. 

In February 2015, the Board remanded this matter for further evidentiary development prior to the adjudication of the claim.


FINDING OF FACT

The greater weight of the evidence of record shows occupational and social impairment with reduced reliability and productivity due to the Veteran's PTSD symptoms. 






CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. 
§§ 3.321, 4.3, 4.27, 4.126, 4.130, Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

With respect to the Veteran's claim decided herein, the VA has met all statutory and regulatory provisions regarding its duty to notify and assist the Veteran in the development of his claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Specifically, prior to the December 2008 adjudication of the claim, letters in August 2007 and October 2007 were sent to the Veteran, which fully addressed all notice elements with respect to the claim on appeal.  During the pendency of this appeal, an additional letter was sent in March 2015.  These letters provided information as to what evidence was required to substantiate the claim, the respective responsibilities of the VA and the Veteran, as well as notice that a disability rating and an effective date for the award of benefits will be assigned if the claim is granted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The claims file contains the Veteran's lay statements in support of the claim, VA examination reports, VA treatment records, buddy statements, and employment records.  The Board has carefully reviewed the claims file and finds there is no outstanding available evidence that has been identified.  

The Veteran was afforded VA examinations in August 2009 and August 2010 in connection with this claim.  See August 2009 VA Examination Report; see also August 2010 VA Examination Report.  In regards to these VA examinations and their respective reports, because they were conducted/prepared by competent medical professionals, who considered the Veteran's lay statements and medical history and provided opinions with complete rationales, the Board finds they are adequate to adjudicate the Veteran's claim.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (holding that an opinion is adequate where it is based upon consideration of the veteran's prior medical history and examinations and also describes the disability, if any, in sufficient detail so that the Board's evaluation of the disability is a fully informed one) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  Moreover, neither the Veteran nor his representative has asserted the August 2009 or August 2010 VA examinations are inadequate.  See Sickles v. Shinseki, 643 F.3d 1362, 1366 (Fed. Cir. 2011). 

In accordance with the Board's February 2015 remand directives, the Veteran was afforded a third VA examination in April 2015.  See April 2015 VA Examination Report; see also September 2015 VA Examination Report Addendum.  In a July 2015 Statement in Support of the Claim, the Veteran advised that he disagreed with the statement of the April 2015 VA examiner, and requested another VA examination by a different examiner.  However, the Veteran has failed to put forth any reasons or bases for a finding that the April 2015 VA examination is inadequate.  To the contrary, the Board finds the April 2015 VA examination is adequate to adjudicate the Veteran's claim.  See Stefl, supra.  The April 2015 VA examination, its report and addendum were conducted/prepared by a competent medical professional, who considered the Veteran's lay statements and medical history and provided an opinion with a complete rationale.  Therefore, the Board finds that another VA examination is not warranted.

Further, in accordance with the Board's remand directives, the RO obtained additional VA treatment records.  As such, the Board finds there has been substantial compliance with the Board's February 2015 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Finally, as noted above, the Veteran was afforded a hearing before the Board in February 2013.  In Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) requires the VLJ who chairs a hearing to fulfill two duties; (1) fully explain the issues and (2) suggest submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488, 497 (2010); 38 C.F.R. § 3.103(c)(2).  In this matter, the VLJ identified the issue to the Veteran and elicited testimony from the Veteran regarding the elements of a claim for a higher initial disability rating.  See generally February 2013 Hearing Transcript.  Moreover, neither the Veteran nor his representative has asserted the VLJ failed to comply with 38 C.F.R. § 3.103(c)(2).  

II. Laws and Regulations

Disability evaluations are governed by the criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), wherein separate rating codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4, § 4.27.  

Ratings for service-connected disabilities are determined by comparing the veteran's symptoms with the criteria listed in the Rating Schedule, which is based upon the average impairment of earning capacity resulting from the service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2016).

When a question arises as to which two disability evaluations applies under a particular diagnostic code, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7 (2016).  Otherwise, the lower rating is to be assigned.  Id.  Any reasonable doubt regarding the degree of disability is resolved in the veteran's favor.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. §§ 3.102, 4.3 (2016).

In this instance, the applicable rating code is Diagnostic Code 9411, which is evaluated under the General Rating Formula for Mental Disorders.  See 38 C.F.R. 
§ 4.130.  Under Diagnostic Code 9411, a 50 percent disability rating is warranted for occupational and social impairment with reduced reliability and productivity due to symptoms such as: flattened affect, circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgement; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent disability rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgement, thinking, or mood, due to symptoms such as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriate, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships. 

Consideration is given to the frequency, severity, and duration of the psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126.  A veteran may only qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or symptoms of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (2013) (holding that symptomatology is not a secondary consideration at the 70 percent level); see also Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002) (holding that the psychiatric symptoms listed in the rating criteria are not exhaustive, but are examples of typical symptoms for the listed disability rating).  To that end, a disability rating is assigned based on all the evidence of record that bears on the veteran's occupational and social impairment, rather than solely on an examiner's assessment of his disability level at the time of examination.  38 C.F.R. § 4.126.  

Effective August 4, 2014, the VA promulgated an interim final rule amending the Rating Schedule dealing with mental disorders to replace references to the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition (DSM IV) with the updated American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders, Fifth Edition (DMS 5).  79 Fed. Reg. 45,093, 45,094 (Aug. 4, 2014); see also 80 Fed. Reg. 14,308 (March 19, 2015).  This rule expressly provides that its provisions do not apply to claims that have been certified to the Board or were pending before the VA prior to August 4, 2014.  As this appeal was certified to the Board in December 2012, DSM IV is applicable.

Consequently, while the use of Global Assessment of Functioning (GAF) scale has been discontinued under DSM 5, because the Veteran's case is governed by DSM IV, the Board will consider them accordingly.  Although a medical professional's assignation of a GAF score may be probative evidence of the veteran's degree of disability, it is not determinative of the disability rating to be assigned by the VA under the rating criteria.  See VAOPGCPREC 10-95 (March 31, 1995).  

In application, GAF scale ranges from zero to 100, and reflect "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See DSM IV.  A GAF score of 80 to 71 indicates that if symptoms are present, they are transient and expectable reactions to psychological stressors, and there is no more than slight impairment in social, occupational, or school functioning; 70 to 61 indicates there are some mild symptoms or some difficulty in social, occupation, or school functioning, but generally function pretty well, and has some meaningful interpersonal relationships; 60 to 51 indicates there are moderate symptoms, or moderate difficulty in social, occupation, or school functioning; 50 to 41 indicates there are serious symptoms, or serious impairment in either social, occupation, or school functioning; and 40 to 31 indicates some impairment in reality testing or communication, or major impairment in several areas, such as work or school, family relations, judgement, thinking, or mood.

As this is an appeal of an initial disability rating, the evidence to be considered is not limited to the current severity of the disability.  Fenderson v. West, 12 Vet. App. 119 (1999).  In considering the entirety of the evidence during the pendency of the claim, it is possible for a veteran to be awarded separate disability ratings for distinct periods based on the facts of the case; this concept is known as the "staging" of ratings.  Id. at 126-27.  

III. Analysis

Primarily, Veteran contends that he is entitled to a higher initial disability rating for his PTSD, current rated as 50 percent disabling, because his symptoms have greatly affected his concentration and job performance, which have led to disciplinary action and may lead to termination.  See April 2009 Notice of Disagreement (NOD); see also May 2011 NOD.
 
At the outset, the Board acknowledges the Veteran is competent to provide evidence regarding the symptoms he exhibits.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007) (holding that while a lay person is not competent to opine as to medical etiology or render medical opinions, they are competent to establish the presence of observable symptomatology); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007) (holding that lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition; the layperson is reporting a contemporaneous medical diagnosis; or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).  To that extent, the Board finds the Veteran's lay statements regarding his PTSD symptoms competent and credible.  

However, as they relate to a clinical assessment of occupational and social impairment, the Board is unable to accord the Veteran's lay statements any probative weight because he is not competent to render a medical diagnosis or opinion on such a complex medical question.  See Jones v. West, 12 Vet. App. 460, 465 (1999) (holding that only those with specialized medical knowledge, training, or experience are competent to render a medical diagnosis); see also Barr, supra. 
In that regard, the Board finds there is ample competent and probative evidence of record.  After a careful review of the evidence, the Board notes that the Veteran has reported fairly consistent symptomatology during the pendency of the claim; nightmares, detachment and isolation from others, inability to maintain intimate relationships, irritability, difficulty sleeping, fatigue, dysphoria, depression, work related problems, decreased concentration, hypervigilance, panic attacks, and anxiety.  Beginning in August 2009, the Veteran also began reporting experiencing intrusive thoughts and startle responses to loud and unexpected noises.  See August 2009 VA Examination Report.  

Despite the Veteran's fairly consistent symptomatology throughout the pendency of this claim, the Board notes there is an appreciable disparity in the GAF scores assigned; ranging from a low of 40 indicating some impairment in reality testing or communication, or major impairment in several areas, such as work or school, family relations, judgement, thinking, or mood; a median of 58 indicating moderate symptoms, or moderate difficulty in social, occupation, or school functioning; to a high of 75 indicating transient and expectable reactions to psychological stressors.  See August 2013 - October 2014 VA Mental Health Medication Management Notes; see August 2009 VA Examination Report; see September 2015 VA Examination Report Addendum. 

As noted above, GAF scores are not dispositive.  They must be considered in light of the actual symptoms, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a); see also Vazquez-Claudio, 713 F.3d at 117 (holding that symptomatology should be the fact finder's primary focus when deciding entitlement to a given disability rating).  In that respect, the Board notes the GAF scale is not reflected in the rating criteria.  See VAOPGCPREC 10-95 (March 31, 1995).  Therefore, the Board finds the utility of the GAF scores limited, particularly, in light of the inconsistencies between the assigned GAF score and its contemporaneous symptoms, which will be discussed below.  Accordingly, the Board declines to assign them any significant probative weight.

Next, the Board will more closely examine the Veteran's specific symptomatology.  Between August 2009 and April 2015, the Veteran has maintained that his poor job performance has had him on the verge of being fired since 2006.  See August 2009 VA Examination Report; see also August 2010 VA Examination Report; see also April 2015 VA Examination Report.  In fact during the August 2009 VA examination, he claimed he averaged one write up per month.  See August 2009 VA Examination Report.  

In that regard, the Board notes there are two disciplinary action notes from 2008 due to poor work quantity of record.  See May 2008 Counseling Note; see also September 2008 Counseling Note.  In 2009, the Veteran received three more disciplinary action notes due to poor work quantity.  See January 2009 Verbal Warning Note; see also January 2009 Written Warning Note; see also April 2009 Record of Counseling Quality.  The following year, he received two more disciplinary action notes, again due to poor work quantity.  See also July 2010 Letter for Poor Quantity of Work (noting this was the second written warning for unsatisfactory quantity of work; first warning was in April 2010).  

In July 2010, the Veteran reported he was transferred out to another department because his work was not up to par.  See July 2011 VA Mental Health Medication Management Note.  However, later in September 2012, he stated he was transferred back to another high stress department.  See September 2012 VA Mental Health Medication Management Note.  Notably, there is no evidence of record concerning additional disciplinary action between July 2010 and December 2014, despite the Veteran's return to a more stressful work environment.  

The next reference to a disciplinary report comes in the April 2015 VA Examination report, wherein the Veteran reported receiving another  disciplinary report due to poor work quality in December 2014.  In 2015, the Veteran received two more disciplinary action notes due to poor quality and quantity of work.  See January 2015 Quality Disciplinary Action for Poor Quality workmanship Note; see also July 2015 Counseling Note.  Nevertheless, the Board notes the Veteran has been with the same employer since 1992, and continues to retain employment.  See April 2015 VA Examination Report.

Significantly, all VA examiners agreed the Veteran's PTSD symptoms did not preclude gainful employment.  See August 2009 VA Examination Report; see also August 2010 VA Examination Report (despite the GAF score of 49 indicating moderate to severe symptoms, the examiner found there was no evidence the Veteran's PTSD symptoms precluded employment); see also April 2015 VA Examination Report.  Even though the May 2007 the examiner's diagnostic impressions included occupational difficulties, the consultation report confirms the Veteran has been gainfully employed as a laborer making electrical transformers since 1993.  See May 2007 Psychological Assessment Consult.  In fact, the Veteran has sustained the same employment during the pendency of this claim despite being delegated to a high stress assignment.  See October 2014 VA Mental Health Medication Management Note.  

Moreover, the evidence of record suggests the Veteran's alcohol dependence, which is not a service-connected disability, is a contributing factor to his job performance.  See May 2007 Psychological Assessment Consult (noting the Veteran alluded to drinking affecting his work, the examiner diagnosed him with alcohol dependence); see also February 2008 Buddy Statement from T.B. (noting sometimes when the Veteran comes to work she can smell alcohol on his breath); see also August 2009 VA Examination Report (noting the Veteran's admission of drinking a 30 pack of beer per week, the examiner opined his alcohol use may very well have as much, if not more, of an effect on his ability to concentrate and maintain quality of work as do his PTSD symptoms); see also October 2015 Central Arkansas VHS Letter (noted diagnosis of alcohol use disorder). 

With respect to his relationship with his co-workers, the Board recognizes the evidence of record shows there is a strain.  According to his co-worker, T.B., at times the Veteran isolates himself from the rest of his co-workers; wears ear plugs and eats lunch in his vehicle.  See February 2008 Buddy Statement from T.B.  She indicated the other co-workers generally try to avoid him because he seems to search for negative things to say and curses at them if he does not agree with them.  Id.  However, as it relates to the Veteran's occupational functioning, the Board notes his job description does not require him to work with other people.  See August 2009 VA Examination Report (Veteran stated he builds coils from specifications off a blueprint, as a result he works by himself and generally does not have to deal with other people; in this respect things are going well).  

However, the Veteran's relationship difficulties do not extend to his familial relationships.  The evidence of record reveals that the Veteran has maintained relationships with his mother, a brother, and two children.  According to him, he continues to associate with his mother and brother.  See April 2015 VA Examination Report.  According to the Veteran he was residing alone at the time of the May 2007 consultation, but he stated that he spent most of his time with his mother.  See May 2007 Psychological Assessment Consult.  By March 2008, the Veteran was residing with his mother.  See March 2008 Buddy Statement B.R.  Further, the April 2015 VA examiner noted the Veteran continued to reside with is mother and assisted her with mowing her lawn.  See April 2015 VA Examination Report; cf. January 2014 VA Mental Health Medication Management Note (Veteran reported continuing to live alone).   

Additionally, the evidence of record suggests the Veteran continues to have a relationship with his children.  During the May 2007 consultation, he reported that while he did not live with his children, he visited them just about every weekend.  See May 2007 Psychological Assessment Consult.  Although during the August 2009 VA examination, the Veteran stated he did not see his children often, at the April 2015 VA examination, he reported getting along well with them.  See August 2009 VA Examination Report; see also April 2015 VA Examination Report.  In October 2011, the Veteran stated he continued to work because he was helping his children with their expenses.  See October 2011 VA Mental Health Medication Management Note (Veteran also stated he was helping care for his great aunt).  

Even though the Veteran insists that he does not have any friends or significant relationships outside of familial relationships, the Board notes that he admitted to having a girlfriend in February 2001.  See February 2001 Physician Outpatient Note; see also June 2010 Psychiatry Group Counseling Note (Veteran reported one of his coping skills was spending time with his girlfriend).  Then, in July 2006, he reported that his friends noticed a change in his drinking and behavior and advised him to seek help.  See July 2006 VA Mental Health Evaluation and Management Note; see also May 2007 Psychological Assessment Consult (despite assigning a GAF score of 45, examiner noted he had adequate social skills).  Id.  Later, in March 2012, the Veteran stated he was depressed over the death of a friend who was shot and killed.  See March 2012 Mental Health Medication Management Note.  

In terms of school, the evidence of record reveals that all the while he was employed full-time, the Veteran was enrolled in a truck driving school so that he could take his commercial driver's license test to find a better job.  See June 2014 VA Mental Health Medication Management Note; see also October 2014 VA Medication Management Note.  In fact, he even considered the possibility of starting his own business and going back to school.  See January 2014 VA Mental Health Medication Management Note (Veteran reported he has begun to meet with small business lenders so that he can start his own business).  Significantly, despite assigning a GAF score of 40, his treatment provider found no indication that he would not be able to tolerate any part of a classroom or other learning environment.  See June 2014 VA Mental Health Medication Management Note.

With respect to the Veteran's judgement, thinking, or mood; while the evidence of record reveals the Veteran was assessed no less than 23 times between May 2007 and October 2015, only the August 2009 VA examiner believed he showed poor insight and judgment.  See August 2009 VA Examination Report.  However, all the examiners agreed the Veteran demonstrated logical, relevant, and appropriate thought processes, as well as the ability to communicate in an open and cooperative manner even though at times he avoided eye contact.  Further, he has never demonstrated any bizarre or peculiar preoccupations that interfered with his routine activities.  See April 2015 VA Examination Report.  

While the Veteran indicated homicidal ideation at the August 2009 VA examination, he expressed no desire to act on it.  See August 2009 VA Examination Report.  Not too long after, in September 2009, he denied any homicidal ideation at all.  See September 2009 VA Mental Health Medication Management Note.  In all other instances, the Veteran has denied any suicidal or homicidal ideation.  Further, none of the examiners determined the he had impaired impulse control.  

Relevant to the issue of impulse control, is the February 2008 Buddy Statement from T.B.  In her statement, T.B. described that at times the Veteran becomes rude, edgy, and irritable.  See February 2008 Buddy Statement from T.B.  While T.B. relayed the Veteran curses at his co-workers when they disagree with him, she did not disclose any acts of violence coinciding with these events.  Id.  Following T.B.'s February 2008 Buddy Statement, the Veteran was instructed to receive treatment for anger management from his employer's human resources department.  See April 2010 VA Mental Health Medication Management Notes.  However, there is no evidence of record as to what prompted the referral.  

Although the Veteran's brother, K.R., indicated in his March 2008 Buddy Statement that he has begun to get very aggressive, K.R. did not elaborate further, and the Board declines to speculate in that regard.  See 38 C.F.R. § 3.102 (reasonable doubt exists because of an approximate balance of positive and negative evidence, which is distinct from pure speculation or remote possibility)  

Further, recounting that the Veteran always talked about how he needs to watch out for his co-workers as if they are up to something or hiding something from him, T.B. believed the Veteran may be a little paranoid.  See February 2008 Buddy Statement from T.B.  While the Board finds that T.B. is competent to relay the conversations she has with the Veteran and to describe the behavior he has exhibited, the Board finds she is not competent to render a clinical assessment, as there is no evidence of record to indicate she has the requisite medical training to do so.  See Jones, supra.  In that respect, the Board notes that all examinations have been consistent in finding that the Veteran has not demonstrated any psychoses; hallucinations or paranoid thinking.  Cf. April 2015 VA Examination Report (Veteran reported experiencing hallucinations, but the examiner determined his descriptions were typical of hypnagogic experiences that are common and not indicative of psychotic hallucinations).

While the Veteran reports experiencing panic attacks, there is no evidence of record revealing a diagnosis of panic disorder.  In fact, the April 2015 VA examiner, expressly stated the "panic attacks" described by the Veteran do not fit the clinical criteria as such, but were attributable to anxiety.  See April 2015 VA Examination Report.  Even assuming that the episodes described by the Veteran are in fact panic attacks, there is no evidence suggesting they are near continuous.  See May 2007 Psychological Assessment Consult Results (Veteran did not report experiencing any panic attacks); see also August 2009 VA Examination Report (Veteran reported occasional panic attacks); see also August 2010 VA Examination Report (Veteran reported recurrent panic attacks; the examiner noted the Veteran's symptoms occurred several times a week or more).  

The Board recognizes the Veteran was diagnosed with depressive disorder in May 2007, and according to his current treatment provider he continues to carry that diagnosis.  See May 2007 Psychological Assessment Consult Results (diagnosed with depressive disorder, not otherwise specified); see also October 2015 Central Arkansas VHS Letter (diagnosed with major depressive disorder).  Certainly, the evidence of record proves he suffers from depression, dysphoria, and other mood disturbances nearly-continuously.  

Despite near-continuous depression, and even if the Board accepted the Veteran's panic attacks were near-continuous, all VA examiners agreed the Veteran's ability to function independently, appropriately, and effectively remained intact.  See August 2009 VA Examination Report; see also August 2010 VA Examination Report; see also April 2015 VA Examination Report.  Moreover, his long-time treatment provider's notes indicate his ability to function independently, appropriately, and effectively has not diminished in any capacity.  See generally April 2009 - October 2014VA Mental Health Medication Management Notes.  

According to the evidence of record, at times the Veteran demonstrated a restricted affective range, blunted affective range, flat affect, or sad affect, and other times affect appropriate to content.  Still, all examiners agreed the Veteran exhibited speech within normal limits.  

At no time has the Veteran demonstrated neglect of personal appearance, as he maintained adequate hygiene and grooming at each examination.  

While the Veteran's nightmares, sleep disturbances, intrusive thoughts, startle responses, avoidance of crowds are not explicitly enumerated in the rating criteria, the Board has considered these additional symptoms as they relate to the Veteran's occupational and social impairment.  The Board finds the overall evidence of record shows the severity, frequency, and duration of these symptoms do not rise to such a degree that it caused additional deficiencies other than those discussed in detail above.  See Vazquez-Claudio, supra.

The only evidence of record suggesting occupational and social impairment with deficiencies in all areas consistent with a 70 percent disabling rating, is the October 2015 Central Arkansas VHS Letter.  The October 2015 letter is written by his current treatment provider, who also authored the VA Mental Health Medication Management Notes cited herein.  See October 2015 Central Arkansas VHS Letter; see generally April 2009 - October 2014 VA Mental Health Medication Management Notes.  Unlike the VA Mental Health Medication Management Notes, aside from her conclusory statements, the October 2015 letter solely relays the Veteran's subjective symptomatology.  As a result, the Board accords the October 2015 letter less probative weight as it is not consistent with her own prior objective findings, which are similar to the objective findings of the April 2015 VA examiner.  See April 2015 VA Examination Report.   

For the foregoing reasons, the Board finds the disability picture does not more nearly approximate the criteria for a 70 percent disabling rating because the evidence does not show sufficient symptoms of the kind listed in the rating criteria for that percentage, or other of similar severity, frequency or duration, that cause occupational and social impairment in most areas," such as work, school, family relations, judgement, thinking, or mood.  See Vazquez-Claudio, 713 F.3d at 118.

Therefore, the preponderance of the evidence is against an initial disability rating in excess of 50 percent.  Furthermore, the Board finds there are no distinct periods of a change in the severity, frequency, or duration of the Veteran's PTSD symptoms to warrant a staged rating in excess of 50 percent disabling.  While the Board has considered the applicability of the benefit of the doubt doctrine, it is not applicable because the preponderance of the evidence is against the Veteran's claim.  See 
38 U.S.C.A. § 5107(b); see 38 C.F.R. § 3.102; see also Fagan v. Shinseki, 573 F.3d 1282, 1287 (2009).  

The Board has also considered whether this case should be referred for consideration of extraschedular evaluation.  38 C.F.R. § 3.321(b)(1).   Referral is appropriate when the disability picture is so exceptional or unusual that the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the service-connected disability.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

After a careful comparison between the level of severity and symptomatology of the Veteran's service-connected PTSD with the established criteria found in the Rating Schedule, the Board finds the ratings criteria fully address the severity and symptomatology reported by the Veteran and noted by medical professionals.  Therefore, a referral for extraschedular evaluation is not required.  38 C.F.R. 
§ 3.321(b)(a).

Lastly, the Board has considered whether an inferred claim for a total disability rating based on individual unemployability has been raised.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  While the Veteran asserts his PTSD symptoms have greatly affected his job performance, the Board notes he retains substantially gainful employment.  Therefore, the Board finds the issue of entitlement to a total disability rating based on individual unemployability has not been reasonably raised by the record.  
ORDER

An initial disability rating in excess of 50 percent disabling for PTSD is denied.



____________________________________________
L.M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


